UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 97-2375



PAUL M. BLOWE,

                                             Plaintiff - Appellant,

          versus


CITY OF NORFOLK, Division of Transportation
Engineer, Department of Public Works; KAMALA
HALLGREN LANNETTI, Assistant City Attorney;
GUSIN AKAN, Principal Transportation Engineer,
Department of Public Works; RICK HENN, Divi-
sion of Transportation,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CA-97-901-2)


Submitted:   March 26, 1998                 Decided:   April 6, 1998


Before WIDENER and MOTZ, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Paul M. Blowe, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order dismissing

his 42 U.S.C. § 1983 (1994) complaint as frivolous under 28

U.S.C.A. § 1915A(e)(2)(B)(i) (West Supp. 1997). We have reviewed

the record and the district court's opinion and find that this

appeal is frivolous. Accordingly, we deny Appellant's motions for
appointment of counsel and for "subsidized relief from poverty" and

dismiss the appeal on the reasoning of the district court. Blowe v.
City of Norfolk, No. CA-97-901-2 (E.D. Va. Sept. 23, 1997). See 28

U.S.C.A. § 1915A(e)(2)(B)(i). We dispense with oral argument be-

cause the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                         DISMISSED




                                2